Office Action Summary
This final office action is in response to the amendment of 22 March 2021.  Currently claims 9-20 are pending and examined below.

Response to Arguments
The applicant’s arguments have been fully considered but they are not persuasive.

The applicant argues with respect to the 101 rejection:

    PNG
    media_image1.png
    229
    1365
    media_image1.png
    Greyscale

	The examiner respectfully disagrees.
	The claim recites obtaining rainfall and temperature information and generating a model.  The model could be a simple algorithm that states when the temperatures falls a certain temperature (i.e. below the dewpoint) with a certain relative humidity, then it will rain.  Such a model would easily be performed mentally or with pencil and paper.  Further such an approach does not require large amounts of data as argued by the applicant.



    PNG
    media_image2.png
    245
    1394
    media_image2.png
    Greyscale

	The examiner respectfully disagrees.
	The claimed invention is directed to the modelling effort of characterizing temperature and rainfall.  The claim then recites that this characterization is “for identifying a crop planting or condition”.  Thus this “for” limitation is intended use and extrasolution activity.  Thus the claimed invention does not integrate the abstract idea of modelling temperature/rainfall into a practical application. 

	The applicant argues with respect to the 112a that paragraph 58 meets the requirements as per:
     
    PNG
    media_image3.png
    448
    1050
    media_image3.png
    Greyscale

	The examiner respectfully disagrees.
	The highlighted section does not explain which machine learning algorithm has been applied to solve the problem of determining how the model or relationship would 

	The applicant argues with respect to the 103 that the cited references fail to teach the new limitations of generating a model for a first space and then leveraging that for other spaces.
	The examiner respectfully disagrees.
	These limitations are taught by Perondi.  On page 68
              
    PNG
    media_image4.png
    432
    752
    media_image4.png
    Greyscale

	Here the model being described is developed for a subset of the area (i.e. a few sites within Florida, Georgia and Alabama) and then leveraged for the rest of the area.  





 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to the abstract idea of modelling temperature/rainfall without significantly more. The claim(s) recite(s) abstract idea steps of obtaining weather information, generating a model, and generating a temperature threshold using the model and leveraging the model in other areas to plan agricultural activities and are directed to an abstract idea which is a mental process. 
This judicial exception is not integrated into a practical application because the use of a generic computer for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and transmit or send (i.e. the claimed temperature threshold) data and thus do not provide an inventive concept in the claims  
Dependent claims similarly recite:
Determining associated weather conditions meet a requirement (e.g. determining that in July, the corn crop needs lots of rain and sun to give the best yields -  This could be performed by looking at an agricultural guide for a particular crop in view of the time of year, current temperature/precipitation and how mature the crop is) (claim 14), 
Analyzing data to determine a correlation, expressing the correlation as a mathematical function, generate or apply the model to a particular field,  (analyzing data to determine a pattern which is then expressed mathematically so it can be applied to a certain situation) (claim 15), 
Using “machine learning” to identify  a correlation (broadly interpreted as using “math” to quantify a pattern – here the recitation of “machine learning” is broadly within a mental process as performing “machine learning” could be done with pencil and paper to plot data or draw a histogram from which correlations are determined))  (claim 16), 
Inputting temperature data and determining a condition (reciting a generic interface and “determining unit” is generically linking the abstract idea to a particular technological environment) (claim 17), 
Outputting data (outputting generic data – this merely recites data is being output – no control is recited – this could be merely outputting instructions for a farm worker to follow) (claim 18), 
Receiving data from generic systems – i.e. a “control system” and “sensor” (the use of generic systems for receiving the data does not make the claim eligible) (claim 19), 
The particular field the method is being applied to (this is a field of use limitation that fails to make the claim eligible) (claim 20), 
 (Claims 9-12 recite similar limitations although using generic software which fails to make the claimed invention eligible).

The claims recite obtaining data which is then used to generate a model whose output is used to “instruct a user”.  An example of the resulting analysis of the claimed invention is shown in Figure 4:
                       
    PNG
    media_image5.png
    525
    653
    media_image5.png
    Greyscale

The instant application is thus directed towards performing the mental process of processing data in order to recommend a decision (i.e. “instruct user” as shown above).  For example, the claimed invention could be performed by someone using a thermometer/rain gauge to measure the outside temperature/precipitation and generate a model that allows them to determine when to plant/harvest based on the current temperature (In fact, an experienced farmer, based on the weather for a given year, would know, based on when the temperature began to cool in the fall, when to begin to harvest, merely based on their judgment and accumulated experience in combination 
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Collecting, comparing known information to analyze patterns in mobile data usage, and then outputting
"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
Alternatively, analyzing data and measuring temperature/rainfall in order to make agricultural decisions are nothing more than a series of "mental processes" that could also be performed in the human mind or by a human using a pen and paper (.e.g as discussed above regarding a farmer with significant accumulated experience reading the weather/land/particular field and making the judgment call regarding when to plant, cultivate and harvest).
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and 

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate it into practical application and does not provide significantly more, the claimed invention is patent ineligible under 35 USC 101.

Additionally, the computer program product of claims 9-12, while can be broadly construed to be a carrier wave or signal, is statutory because of the disclaimer of paragraph 83 noting that this medium is not to be construed to be a carrier wave or signals.
Claims 13-20 recite a system which is composed of various elements or units (i.e. units, generator, interface).  These elements can be broadly construed to be software (e.g. a software interface can be implemented using software; an element that 

    PNG
    media_image6.png
    220
    828
    media_image6.png
    Greyscale

Thus these elements or units can be construed to be software per se, i.e. printed matter which is not statutory under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112, first paragraph (or 112 paragraph a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 9 (claim 13 is similar) recites features which do not have adequate written description.  
These are:

    PNG
    media_image7.png
    118
    902
    media_image7.png
    Greyscale

	The specification discusses the model being generated as shown here from Figure 3:
                  
    PNG
    media_image8.png
    527
    656
    media_image8.png
    Greyscale
 
	The model is further described here from the specification:

    PNG
    media_image9.png
    275
    1020
    media_image9.png
    Greyscale

	Further:

    PNG
    media_image10.png
    293
    820
    media_image10.png
    Greyscale

	While this may support generally correlating temperature and rainfall, it does not do so for the purposes of identifying a threshold for identifying a crop planting or production condition.  Further it does not adequately explain how machine learning algorithms are used in order to establish similarity between regions in order to determine that the relationship between rainfall/temperature would hold.
	 The specification does not actually disclose or show what model the applicants developed using “machine learning algorithms” or “AI” in order to predict a threshold temperature.  Merely stating the verbatim “machine learning” or “AI” merely provides verbatim support for how the inventors intended the function be performed.  Similarly saying “regression” can be used (as stated later in paragraph 34) further fails to meet the applicant’s burden for providing an adequate written description to disclose how they solved the problem that the specification purports to solve.

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st (or paragraph a) written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph (or paragraph a) statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm or modelling approach for determining a relationship between temperature and precipitation (i.e. rainfall) and further a temperature threshold as claimed.   
	The MPEP in 2161 states: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the “machine learning” or “AI” as described above, however fails to adequately describe the technical details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or paragraph a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph (or paragraph a).  
 
	Claims 10-12 and 14-20 depend on claims 9 and 13 and thus inherit the deficiency of their respective independent claims.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20  are rejected under 35 U.S.C. 103 as being unpatentable over  
Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events”
D Perondi, CW Fraisse, CG Staub, VA Cerbaro… - … Electronics in Agriculture, 2018 - Elsevier (hereinafter Perondi) in view of 
“The interdependence between rainfall and temperature: copula analyses”
RG Cong, M Brady - The Scientific World Journal, 2012 - hindawi.com (hereinafter Cong)

 	(Claims 9-12 recite similar limitations to those addressed by the rejection of claims 13-16 below and therefore are rejected under the same rationale.  Furthermore regarding the software recited by claims 9-12, Perondi discloses using software to perform the method steps – see page 68 section 2.5 where the system is implemented in software, i.e. a computer readable medium)

	Regarding Claim 13, Perondi discloses
 13. (Original) A system for crop management in a geographical space, the system comprising:
an interface configured to:
obtain rainfall information relating to sensed rainfall for a geographic area within a time period, wherein the geographic area includes the geographical space; and
page 63 column 2:

    PNG
    media_image11.png
    132
    760
    media_image11.png
    Greyscale

Precipitation here is understood to include rainfall.
         
    PNG
    media_image12.png
    227
    775
    media_image12.png
    Greyscale

	The system provides context for a specific field (i.e. a specific geographic area).
obtain temperature information relating to sensed ambient temperature for the geographic area within the time period;
The temperature information above is for a geographic area (i.e. because they are identifying the closest weather information associated with a particular field.)
wherein the geographic area includes a first portion and a second
portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent

    PNG
    media_image13.png
    433
    749
    media_image13.png
    Greyscale

	Here a model is estimated for the broader region of Florida, Georgia and Alabama (this geographic region is understood to have similar temperature/climate).  The first portion includes the territory upon which the model is calibrated, as discussed in the excerpt above.  The phenology model is for a portion of this region – data for the rest of the region (i.e. Florida, Georgia and Alabama are absent).
a modeling unit configured to generate a model based on the obtained rainfall information and temperature information, the model representing a relationship between rainfall and ambient temperature for the at least the first portion of the geographic area; and
page 63

    PNG
    media_image14.png
    586
    754
    media_image14.png
    Greyscale
[AltContent: arrow]








The crop phenology model provides a relationship that characterizes the interaction of various variables and the crop’s growth phases (i.e. the timing of various phases in the growth of a plant from germination to full maturity – these phases have different requirements in terms of temperature and rainfall.  For example, it’s common knowledge to water seedlings or seeds to aid in germination, i.e. high moisture content with acceptable temperature levels causes a seed to sprout.  However the same plant nearing harvest with the same amount of rain would incur damage in terms of fungi or rot being caused.).  This is interpreted to be a relationship between rainfall and temperature as they in a combined way cause the plant to grow.  
Further as discussed above, the model is directed to the first portion of the geographic area (i.e. the area of the fields the model was calibrated on).

leverage the relationship of the generated model to use the temperature
information for the geographic space as a proxy for the absent rainfall information of the geographic space; and

    PNG
    media_image15.png
    430
    754
    media_image15.png
    Greyscale

Here the model is developed and leveraged for parts of the states listed above as a proxy for the other areas where data is missing.  The model is developed based on a limited space (i.e. the three selected sites in a field) and the relationships within the model are used as a proxy for the remainder of the area (i.e. within Florida, Georgia and Alabama).
a data processing unit configured to determine a temperature threshold for the geographical space based on the generated model, wherein the temperature threshold is for identifying a crop planting or production condition.
Page 65:
       
    PNG
    media_image16.png
    276
    758
    media_image16.png
    Greyscale

	These are temperature thresholds as claimed.

Perdondi’s relationship between rainfall and temperature is interpreted above to mean that rainfall and temperature are modelled as independent variables (i.e. the model defines the relationship between them as affecting crop production).  However in the sense that the relationship claimed is interpreted to mean that temperature is an independent variable and rainfall is a dependent variable, this is not taught by Perondi but rather by Cong.
Cong teaches (page 2):

    PNG
    media_image17.png
    408
    732
    media_image17.png
    Greyscale

Cong teaches using existing weather data (as taught by Perondi) in order to apply a copula method in order to better understand the relationship between rainfall and temperature.  As Cong notes:

    PNG
    media_image18.png
    241
    738
    media_image18.png
    Greyscale


First, it would better enable agriculture managers to effectively manage crop production given the complex relationships between the temperature and rainfall needed by crops as detailed in the phenology models of Perondi.  Temperature and water requirements for plants vary depending on where they are in their growth cycle.  Being better able to understand this relationship would lead to better yields for a given field knowing in advance what temperatures and rainfall are predicted and making appropriate decisions accordingly.
Secondly, it would improve the forecasting for adverse weather events such as storms or frost (frost is related to both temperature and moisture content in the air – frost occurs when temperature drops occur such that precipitated water or rainfall  (i.e. dew) freezes on plants).  Knowing this in advance would help managers mitigate this effect by, for example, by deferring planting until a frost risk had passed.
Third it would make long term planning for particular fields more effective to match the known temperature/rainfall characteristics of those fields with the particular crops best suited for those fields.  Given that microclimates for different fields vary, even within a regional geography, this could significantly boost crop yields by matching different fields best suited to different crops.


Regarding Claim 14, Perondi discloses
14. (Original) The system of claim 13, wherein the data processing unit is configured to determine an ambient temperature value that the model indicates has a related value of rainfall which meets a predetermined requirement.
Figure 2, the various phenology models combined with sensing/modelling regarding high/low temperatures and dry spells (i.e. a related value of rainfall is too low) which meets a predetermined requirement (see page 67 bottom regarding equations 1, 2 and 3 – here for example a dry spell with temperatures above a threshold suggest an inhospitable environment for growing crops).


Regarding Claim 15, Perondi discloses
15. (Original) The system of claim 13, wherein the modeling unit comprises:
a data analysis unit configured to analyze the obtained rainfall information and temperature information to determine a correlation between rainfall for the at least the first portion of the geographic area and ambient temperature for the geographic area; and
	page 67:

    PNG
    media_image19.png
    274
    751
    media_image19.png
    Greyscale

	The “model” level of the controller here provides the claimed correlation.  The correlation for the first portion (i.e. the subset of the area) is as discussed in claim 13 above.
a function generator configured to determine one or more functions for describing the determined correlation between rainfall and ambient temperature for the at least the first portion of the geographic area;
page 67:

    PNG
    media_image20.png
    155
    754
    media_image20.png
    Greyscale

The phenology simulation defines the relationships between the weather data and the phenology model for the particular crop.  The function for the first portion (i.e. the subset of the area) is as discussed in claim 13 above.
a model generator configured to generate the model representing a relationship between rainfall and ambient temperature for the at least the first portion of the geographic area, based on the one or more functions.
Page 68:

    PNG
    media_image21.png
    249
    754
    media_image21.png
    Greyscale

So for a given field, the system accesses the models for that particular crop and weather data for that field to generate a model that represents the relationships between weather and temperature for that field (among other variables). The model for the first portion (i.e. the subset of the area) is as discussed in claim 13 above.

Regarding Claim 16, Perondi discloses
16. (Original) The system of claim 15, wherein the data analysis unit is configured to process the obtained rainfall information and temperature information with one or more machine learning algorithms to determine a correlation between rainfall and ambient temperature for the at least the first portion of the geographic area.
Page 67, the probabilistic models (equations 1, 2 and 3) which model the relationships are broadly interpreted to be machine learning in that they are fitting a mathematical model to a set of data.  The correlation for the first portion (i.e. the subset of the area) is as discussed in claim 13 above.

Regarding Claim 17, Perondi discloses
17. (Original) The system of claim 13, further comprising:
an input interface configured to obtain information indicative of a detected ambient temperature for the geographic space; and
page 68 column 1 top – the system obtains weather information (i.e. information indicative of a detected ambient temperature)
a determination unit configured to detect a crop planting or production condition for the geographical space based on the detected ambient temperature for the geographic space and the temperature threshold.
Page 67 column 2 bottom – the model uses phenology models which, in view of weather conditions (detected ambient temperature), determines crop phenology stages, e.g. for planting based on the temperature and threshold (see also Figure 5 which shows various planting/production conditions per the phenology  where these conditions include the risk of adverse weather conditions – e.g. freezing, temperature too high).  See also Figure 2. The threshold temperature is discussed on page 65 as cited in claim 13 above.

Regarding Claim 18, Perondi discloses
18. (Original) The system of claim 17, further comprising:
an output interface configured to output a signal indicative of the detected crop planting or production for the geographical space.
Figure 5, the web-based tool outputs a signal (i.e. the display information) that is indicative of the crop planting or production (here the display of risks of a weather event is understood to impact the decision to for example, delay planting, or in the case of high temps/drought, to provide irrigation).

Regarding Claim 19, Perondi discloses
19. (Original) The system of claim 17, wherein the input interface is configured to obtain a control signal from a control system and a sensor output signal from a temperature sensor.
Page 67:

    PNG
    media_image22.png
    277
    760
    media_image22.png
    Greyscale

The controller here is the control system.  The system also receives temperature information as shown here:
Page 67:

    PNG
    media_image23.png
    163
    763
    media_image23.png
    Greyscale

The information here from a weather station (i.e. which provides, inter alia, temperature information).

20. (Original) The system of claim 13, wherein the geographical space is defined by a boundary of a crop planting.
Page 66:

    PNG
    media_image24.png
    442
    640
    media_image24.png
    Greyscale

The field shown above which is being modelled is defined by a boundary of a crop planting (as shown by the irregular edges in the satellite photo above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




27 May 2021

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623